Citation Nr: 1526094	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO. 13-24 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA must provide examinations that are adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with an audiometric examination in April 2012. The examiner indicated that the bilateral hearing loss disability was less likely than not related to service because the Veteran's separation examination reflected that hearing was within normal limits at exit from service. However, in accordance with case precedent, an absence of significant threshold shifts during active duty service cannot serve as the sole supporting reason for a negative audiological opinion. See Hensley v. Brown, 5 Vet. App. 155, 162-63 (1993). Further, the examiner did not address the Veteran's lay statements that he was transferred to the artillery upon arrival in Vietnam, and therefore had significant noise exposure in service, nor did the examiner address the findings contained in the March 2012 private medical opinion, which indicated that the Veteran's hearing loss was likely related to noise exposure from artillery. Therefore, a new VA audiological examination is necessary.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hearing loss disability is related to active duty service?

A detailed rationale for the opinion must be provided. The examiner should attempt to elicit a full history of noise exposure from the Veteran. The Veteran's statements concerning exposure to noise from artillery fire while in Vietnam should be presumed to be credible and considered. Attention is also invited to the March 2012 private medical opinion indicating a link between the Veteran's bilateral hearing loss disability and his service as an artillery man in Vietnam.  Finally, attention is also invited to a June 1968 VA examination indicating negative findings for an ear examination, and a carbon copy of a June 1972 VA examination that provides an indication as to whether there was hearing loss or not - but because of the carbon copy medium is unclear whether it is a positive or negative indication.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




